1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9    MALLORY PERRY,                           )   Case No.: 2:17-cv-05164-PLA
                                              )
10                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,300.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: October 5, 2018
22                             ___________________________________
                               THE HONORABLE PAUL L. ABRAMS
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                              -1-
1    Respectfully submitted,
2    LAW OFFICES OF Lawrence D. Rohlfing
3          /s/ Cyrus Safa
     _________________________
4    Cyrus Safa
     Attorney for plaintiff Mallory Perry
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
